estate of edward s redstone deceased madeline m redstone executrix petitioner v commissioner of internal revenue respondent docket no filed date r determined a gift_tax deficiency against e the estate of d a deceased individual d worked in a family business with his father and his brother this business was reorganized in as national amusements inc nai upon nai’s incor- poration d’s father contributed a disproportionate amount of capital but the three were each listed as registered owners of of nai’s shares d was eventually forced out of the busi- ness upon departure he demanded all of his stock which his united_states tax_court reports father refused to deliver citing the disproportionate capital contributions in his father insisted that a portion of d’s stock had been held since nai’s inception in an oral trust for the benefit of d’s children after lengthy negotiations and the filing of two lawsuits the parties in reached a settle- ment on advice of their respective counsel pursuant to the settlement d transferred of the disputed shares into a_trust for his children in consideration of which d was acknowledged as outright owner of of the disputed shares which nai redeemed for dollar_figure million r determined that d’s transfer of stock for the benefit of his children was a taxable gift while agreeing that d transferred the stock in settlement of a bona_fide dispute r contends that the transfer was not made in the ordinary course of business or for a full and adequate_consideration in money or money’s worth sec_25_2511-1 gift_tax regs because no consideration was furnished by d’s children the transferees of the stock held d’s transfer of stock was made in the ordinary course of business and for a full and adequate_consideration in money or money’s worth namely recognition by d’s father and brother that he was the outright owner of of the dis- puted shares held further d received adequate_consideration even though that consideration was not furnished by his children held further d did not make a taxable gift and is not liable for any gift_tax for the period at issue howard j castleman and loretta r richard for peti- tioner carina j campobasso and janet f appel for respondent lauber judge respondent determined a deficiency of dollar_figure in the federal gift_tax of the estate of edward s redstone deceased estate for the calendar_quarter ended date respondent also determined an addition_to_tax of dollar_figure under sec_6653 for fraud and alter- natively an addition_to_tax of dollar_figure under sec_6653 for negligence and an addition_to_tax of dollar_figure under sec_6651 for failure_to_file a timely gift_tax_return the deficiency stems from the settlement in of a family dispute concerning edward redstone’s ownership of shares in national amusements inc nai a family-owned all statutory references are to the internal_revenue_code in effect for the tax period at issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dol- lar during the tax period at issue what are now penalties for fraud and negligence were denominated additions to tax estate of redstone v commissioner corporation this dispute was settled by a compromise whereby edward released his claim to nai shares which at his father’s insistence were placed in trusts for edward’s children in exchange for this release edward’s father and brother acknowledged edward’s ownership of nai shares which nai immediately redeemed for cash the focus of the parties’ dispute is whether edward’s transfer of stock in trust for his children was made for an adequate_and_full_consideration in money or money’s worth see sec_2512 we find that it was we accordingly hold that the transfer was not a gift_for federal gift_tax purposes findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incor- porated by this reference edward redstone died on date edward married madeline redstone in and she is his surviving_spouse and the executrix of the estate madeline was a california resident at the time the petition was filed family and business background michael mickey redstone was born on date he married belle redstone and the couple had two children sumner and edward edward attended college and business school before joining the family business in he married leila his first wife who died in they had two children michael and ruth ann sumner graduated from harvard college in and har- vard law school in he practiced law for several years including a stint in the tax_division of the u s department of justice before starting work in for the family busi- ness sumner married phyllis and they had two children brent and shari sumner is the petitioner in a companion case redstone v commis- sioner t c dkt no filed date that case has not been consolidated with the instant case while the cases share a common factual background they present different issues the resolution of which depends to a large degree on different evidence united_states tax_court reports mickey entered the drive-in movie theater business in between and mickey bought real_estate throughout the northeast and built numerous drive-in thea- ters he incorporated northeast theatre corporation north- east in and it became the management company for the redstone family business for each drive-in theater mickey typically incorporated three separate corporations one to own the real_estate one to operate the theater and one to manage refreshments mickey edward and sumner eventually came to own various percentages of these various corporations with mickey’s aggregate share being the largest as the family business grew this complex corporate struc- ture made it cumbersome to obtain financing to solve this problem and to consolidate the interests of mickey edward and sumner in a single entity nai was incorporated as a holding_company on date its articles of incorpo- ration named mickey edward and sumner as the original directors mickey was elected president sumner vice presi- dent and edward secretary-treasurer to this date nai is a closely held in norwood massachusetts corporation headquartered upon nai’s incorporation mickey edward and sumner each contributed to it their stock in the pre-existing movie companies the book_value of the stock that each contributed was dollar_figure dollar_figure and dollar_figure respectively mickey also contributed dollar_figure in cash according to the minutes of the first meeting of directors dated date a total of shares of class a voting common_stock were to be issued shares each to mickey edward and sumner it was mickey’s decision to divide the shares evenly consistently with these decisions the stock certificates indicated that mickey edward and sumner were each registered owners of unrestricted shares of nai common_stock all of the physical stock certificates were retained in nai’s corporate office the decisions taken at nai’s organizational meeting con- tained the seeds of the problem that would blossom into the tax dispute now before us whereas mickey edward and sumner were each registered owners of of nai’s stock the values of their contributions to nai were dis- proportionate to their shareholdings as follows estate of redstone v commissioner item mickey sumner edward total cash contributed_property contributed total percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mickey gave sumner his elder son the more public and glamorous job of working with movie studios and acquiring new theaters edward had principal responsibility for oper- ational and back-office included maintaining existing properties and developing new prop- erties the redemption functions his duties as he approached age mickey developed a plan to retire gradually from active involvement in nai’s operations to implement this plan he decided to transfer a portion of his common_stock to his grandchildren and to exchange the bal- ance of his shares for preferred_stock on date mickey as settlor executed an agreement of trust for the benefit of his four grandchildren grand- children’s trust the three trustees were belle edward and sumner that same day mickey transferred shares of nai common_stock to the grandchildren’s trust he filed a timely federal gift_tax_return valuing these shares at dollar_figure and paying gift_tax accordingly belle likewise filed a federal gift_tax_return consenting to have mickey’s gift treated as having been made one-half by her mickey then exchanged his remaining shares of nai common_stock for preferred_stock in date nai’s charter was amended to provide for a class of preferred_stock and in date mickey’ sec_50 shares of common_stock were redeemed in exchange for big_number shares of nai preferred_stock thus as of date nai had outstanding shares of voting common_stock that were owned by sumner shares edward shares and the grandchildren’s trust shares dispute toward the end of the 1960s the first of many conflicts developed within the redstone family edward’s son michael began to manifest serious psychiatric problems after strug- united_states tax_court reports gling with these problems for several years edward and leila decided that they had no alternative but to have their son admitted as a resident psychiatric patient at mclean hospital in boston mickey belle and sumner strongly dis- agreed with this course of action in part because they feared it reflected badly on the redstone family name mickey and sumner insisted that edward remove michael from the facility and restore him to the family edward eventually acquiesced but he greatly resented this intrusion into his and leila’s personal lives for his part mickey began to doubt whether edward had michael’s best interests at heart about this time edward began to feel marginalized not only within his extended family but also within the family business he became dissatisfied with his role at nai with certain business decisions that mickey and sumner had made and with what he regarded as a lack of respect for his views he began to discuss in general terms the possibility that he might leave the family business this possibility became more concrete when sumner without first discussing the matter with edward hired jerry swedrow to take over edward’s responsibilities for nai operations when edward learned of this he became incensed in date he abruptly quit the family business upon leaving edward demanded but did not receive possession of the shares of common_stock registered in his name to help secure possession of these shares edward hired attorney james r degiacomo edward took the posi- tion that he was legally entitled to and had an unrestricted right to sell the shares registered in his name he threat- ened to sell the shares to an outsider if nai did not redeem them at an appropriate price edward’s threat to sell his shares to an outsider was anathema to mickey and sumner because they wished to keep control of the redstone business within the family mickey refused to give edward his stock certificates con- tending that nai had a right_of_first_refusal to repurchase the shares mickey and his attorneys also developed an argu- ment that a portion of edward’s stock though registered in his name had actually been held since nai’s inception in an oral trust for the benefit of edward’s children this argu- ment built on the fact that mickey in had contributed of nai’s capital yet had received only of its estate of redstone v commissioner stock in effect mickey contended that he had gratuitously accorded edward more stock than he was entitled to and that to effectuate mickey’s intent in the extra shares should be regarded as being held in trust for edward’s chil- dren mickey initially insisted that at least half of edward’s shares were covered by this alleged oral trust the parties negotiated for six months in search of a resolu- tion they explored without success various options whereby edward would remain in the business as an employee or consultant edward offered to sell his shares back to nai and the parties explored various pricing scenarios under which this might occur as the family patriarch how- ever mickey had most of the leverage and he insisted that edward acknowledge the existence of an oral trust for the benefit of edward’s children mickey’s insistence on an oral trust was a line in the sand and a deal breaker upon reaching an impasse edward authorized mr degiacomo to file in massachusetts superior court two law- suits against mickey sumner and the redstone family companies redstone v nat’l amusements inc no eq nai action and redstone v northeast theatre com no eq northeast action the nai action filed in date alleged that edward owned shares of voting common_stock that these shares were unencumbered and unrestricted as to their transferability and that the shares should be delivered immediately to edward mickey answered that he had possession of all the stock registered in edward’s name and that a portion of the shares so reg- istered were held in trust for the benefit of edward’s children this litigation became quite adversarial and its public nature was extremely distressing to the redstone family especially to mickey’s wife and edward’s mother belle she implored edward to reach some accommodation with his father in the course of negotiations it became apparent to mr degiacomo that edward had to separate completely from nai and that mickey would not be placated unless edward acknowledged the supposed oral trust and placed some of the disputed shares in trust for his children michael and ruth ann a settlement was ultimately reached along these lines notwithstanding that shares of nai voting common united_states tax_court reports stock were registered in edward’s name the parties agreed that edward was the owner free and clear of all trusts restrictions and encumbrances of only shares of such stock they further agreed that the remaining shares of nai stock registered in edward’s name were then held and had always been held by edward for the benefit of his chil- dren in trust and not as beneficial_owner this settle- ment was a compromise of the parties’ respective positions it reflected on the one hand mickey’s desire to ensure the financial security of edward’s children and on the other hand edward’s desire to conclude the litigation by securing payment for at least a portion of his shares the parties agreed that nai would purchase from edward the shares of stock that he was deemed to own they further agreed that ed’ sec_2 stock interest was to be valued at five million dollars for purposes of a settlement agree- ment dated date settlement agreement edward executed an assignment transferring to nai in exchange for dollar_figure million shares of nai voting common_stock the settlement agreement further required edward to execute irrevocable declarations of trust likewise dated date for the benefit of his children these trusts were styled the ruth ann redstone trust ruth ann trust and the michael david redstone trust michael trust sumner was named the sole trustee of each trust edward executed two assignments each transferring shares of nai stock to sumner as trustee of the respective trusts finally the settlement agreement required the parties to execute various releases all parties executed mutual releases respecting claims concerning edward’s ownership interests in nai and northeast edward resigned from all positions he had held in the redstone family businesses and resigned as trustee or relinquished the right to serve as suc- cessor trustee of all redstone family trusts the settlement agreement also resolved certain disputes in the northeast action that are not relevant here on date the parties filed with the massachusetts superior court a stipulation in the nai action setting forth the terms of this settlement that same day the massachu- setts superior court issued a final decree incorporating the terms of the settlement agreement estate of redstone v commissioner o’connor litigation litigation commenced in sheds further light on the events involved in this case see o’connor v redstone n e 2d mass michael redstone and the trustees of certain redstone family trusts sued sumner edward and nai arguing among other things that additional stock should have been transferred to the various trusts in based on the purported existence of a prior oral trust the oral trust issue was the subject of extensive deposition and trial testimony at the conclusion of trial the massachusetts superior court ruled that the plaintiffs had failed to prove that an oral trust was ever created edward testified during the o’connor trial about the back- ground and resolution of the dispute he testified that he firmly believed he was entitled to all shares of nai stock that were originally registered in his name how- ever he ultimately accepted mr degiacomo’s advice that it was in his best interest to compromise and settle the litiga- tion he explained that he paid no gift_tax in upon transferring stock to the michael and ruth ann trusts because he made no gift rather he stated that he had been in the shares in order to obtain payment for the remaining shares forced to renounce his ownership_interest the edward testified that mickey and sumner had developed the concept of an oral trust as a means of justifying their position in edward’s view he had never held any nai shares under an oral trust for his children notwithstanding the provision in the settlement agreement reciting that of his shares had always been so held he testified that he had been forced to acknowledge the existence of an oral trust in order to placate his father and settle the litigation as he stated i was forced to do this i had to accept the writing in order to settle the matter indicate that there was an oral trust the trial transcript of the o’connor litigation and the transcripts of certain depositions taken in that case are included among the exhibits to the parties’ stipulation of facts in the instant case united_states tax_court reports notice_of_deficiency edward did not file a federal gift_tax_return for the second quarter of in his and his accountants’ view the nai shares that he transferred to the michael and ruth ann trusts did not constitute a taxable gift in apparently as a result of the o’connor litigation edward’s transfer of stock came to the attention of the internal_revenue_service irs on date after an examination the irs issued the estate a notice_of_deficiency determining a deficiency of dollar_figure in federal gift_tax for the calendar_quarter ended date respondent also determined an addition_to_tax for fraud of dollar_figure under sec_6653 and as an alternative to fraud an addition_to_tax for neg- ligence of dollar_figure under sec_6653 and an addition_to_tax of dollar_figure under sec_6651 the estate timely petitioned this court i burden_of_proof opinion the commissioner’s determinations in a notice of defi- ciency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 the estate does not contend that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii application of gift_tax a governing legal principles during the federal gift_tax was imposed for each cal- endar quarter on the transfer of property by gift during according to respondent’s theory-that edward made a taxable gift and was required to file a return reporting the transfer-the notice of de- ficiency was timely sec_6501 provides that i n the case of fail- ure to file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time the estate does not contend that edward filed a gift_tax_return reporting the transfer or that the period of limitations has expired for any other reason the estate has thus waived any affirmative defense see rule in any event because we rule for the estate on the merits any issue regarding the period of limitations is moot cf estate of brown v commis- sioner tcmemo_2013_50 estate of redstone v commissioner that quarter sec_2501 where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2512 a necessary corollary of this provision is that a transfer of property in exchange for an adequate_and_full_consideration does not constitute a gift_for federal gift_tax purposes see eg 324_us_303 the treasury regulations confirm that t he gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth or to ordinary business trans- actions sec_25_2511-1 gift_tax regs the application of the gift_tax depends on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor ibid thus d onative intent on the part of the transferor is not an essential element in the application of the gift_tax ibid the regulations define a transfer of property made in the ordinary course of business as a transaction which is bona_fide at arm’s length and free from any donative_intent sec_25_2512-8 gift_tax regs see 38_tc_790 a transaction meeting this standard will be considered as made for an adequate and full consid- eration in money or money’s worth sec_25_2512-8 gift_tax regs that is so even if one party to the transaction later concludes that the consideration he received was inadequate see 8_tc_706 bad bargains are made every day in the busi- ness world but no one would think for a moment that any gift is involved a transfer of property within a family group normally receives close scrutiny see eg 98_tc_554 however a transfer of property between family members may be treated as one in the ordi- nary course of business if it meets the criteria set forth above see 436_f2d_1327 5th cir 205_f2d_505 2d cir rev’g 17_tc_1047 estate of anderson t c pincite in 340_us_106 for example the supreme court found no taxable gift where a divorcing couple voluntarily unravelled their busi- united_states tax_court reports ness interests on the basis of a compromise as the court explained id pincite this transaction was not in the ordinary course of business in any conventional sense few transactions between husband and wife ever would be but if two partners on dissolution of the firm entered into a transaction of this character or if chancery did it for them there would seem to be no doubt that the unscrambling of the business interests would satisfy the spirit of the regulations no reason is apparent why husband and wife should be under a heavier handicap on numerous occasions this court has held that a transfer of property between family members in settlement of bona_fide unliquidated claims was made for a full and adequate_consideration because it was a transaction in the ordinary course of business for example in 10_tc_915 acq 1949_1_cb_1 the taxpayer had transferred certain property as a gift to her daughter then unmarried the daughter later decided to marry a man to whom the taxpayer objected causing a complete estrange- ment between the two and the daughter reluctantly returned the property to the taxpayer several years after the marriage the daughter made demand for the property alleging that she had returned the property under duress and threatening suit after lengthy negotiations and upon advice of her attorneys the taxpayer agreed to and did place dollar_figure in trust for her daughter thereby securing from her daughter a release of all claims the irs determined that the dollar_figure transfer was a tax- able gift because it was made to secure the release of unproven claims which had no ascertainable value t c pincite we disagreed finding that the taxpayer had received in exchange for the transfer a release from unliqui- dated claims and that this release had recognizable mone- tary value id pincite t he settlement to which she agreed on her attorneys’ advice was that which they and she regarded as advantageous economically under the circumstances perhaps she could have successfully resisted the daugh- ter’s threatened suit but her attorneys were not certain of the outcome of the litigation and so advised her the value of the property defended was substantial and by accepting that settlement she avoided addi- tional legal expense she acted in our opinion as one would act in the settlement of differences with a stranger estate of redstone v commissioner we accordingly ruled in beveridge that the taxpayer’s dollar_figure transfer to her daughter was not a gift but was for an adequate_and_full_consideration in money or money’s worth t c pincite we have ruled similarly in other cases involving arm’s-length transfers of property in settle- ment of genuine disputes between family members see eg 40_tc_714 estate of natkanski v commissioner tcmemo_1992_380 64_tcm_55 estate of noland v commissioner tcmemo_1984_209 47_tcm_1640 lampert v commissioner tcmemo_1956_226 15_tcm_1184 chase nat’l bank v commissioner 12_tcm_455 b analysis a transfer of property will be regarded as occurring in the ordinary course of business and thus will be considered to have been made for an adequate_and_full_consideration in money or money’s worth only if it satisfies the three ele- ments specified in sec_25_2512-8 gift_tax regs to meet this standard the transfer must have been bona_fide trans- acted at arm’s length and free of donative_intent in applying this regulation to settlements of family disputes we have identified certain subsidiary factors that may also be relevant we have considered for example whether a gen- uine controversy existed between the parties whether the parties were represented by and acted upon the advice of counsel whether the parties engaged in adversarial negotia- tions whether the value of the property involved was substantial whether the settlement was motivated by the parties’ desire to avoid the uncertainty and expense of litiga- tion and whether the settlement was finalized under judicial supervision and incorporated in a judicial decree see eg estate of natkanski t c m cch pincite estate of noland t c m cch pincite5 bona_fide the requirement that the transfer be bona_fide considers whether the parties were settling a genuine dispute as opposed to engaging in a collusive attempt to make the transaction appear to be something it was not see black’s law dictionary 9th ed defining bona_fide a sec_145 united_states tax_court reports m ade in good_faith without fraud or deceit there is no indication that the dispute within the redstone family was a sham designed to disguise a gratuitous transfer to edward’s children all the evidence points in the opposite direction edward was not working in concert with mickey or sumner in any sense of the word to the contrary edward was genuinely estranged from his father and his brother during and this estrangement grew worse as time went on on both the business and family fronts edward had legitimate grievances against mickey and sumner and they had or thought they had legitimate griev- ances against him edward’s agreement to release his claim to shares of nai stock represented a bona_fide settlement of this dispute although edward had a reasonable claim to all shares registered in his name mickey had possession of these shares and refused to disgorge them forcing edward to com- mence litigation the oral trust theory on which mickey relied was evidently a theory in which he passionately believed and it had some link to historical fact at nai’s inception edward was listed as a registered owner of of nai’s shares even though he had contributed only of its assets ‘extremely the massachusetts courts years later ultimately found insufficient evidence that an oral trust was ever created but this theory had sufficient plausibility to generate a great deal of litigation over the course of many years see lampert t c m cch pincite finding that settlement was not a gift where the various claims of petitioner’s children were not so in nature’ that the agreement settling such claims was without adequate_consideration edward testified during the o’connor trial that he had been forced to acknowledge the existence of an oral trust and to relinquish his claim to shares in order to placate his father and receive payment for the remaining shares this testimony comports with the evidence at trial and convinces us that edward’s transfer of stock in trust for his children represented the bona_fide settlement of a genuine dispute tenuous estate of redstone v commissioner arm’s length the requirement that the transfer be arm’s length is satisfied so long as the taxpayer acts as one would act in the settlement of differences with a stranger beveridge t c pincite edward was genuinely estranged from mickey and sumner in the evidence establishes that they settled their differences as such edward hired a lawyer mr degiacomo who testified convincingly at trial he commenced two lawsuits against mickey sumner and nai the lawyers for all parties nego- tiated for many months as genuine adversaries in search of a compromise they eventually reached a settlement that edward accepted on his lawyer’s advice both evidently regarded this compromise as ‘advantageous economically ’ estate of friedman t c pincite quoting beveridge t c pincite the presence of counsel at the conference table for the purpose of advising and representing the respective parties as to their rights and obligations together with other relevant facts and circumstances dispels any rational theory that a payment made in connection with such settlement was intended for or could have been a gift 138_f2d_989 7th cir all the elements of arm’s-length bargaining existed here there was a genuine controversy among edward mickey and sumner they were represented by and acted upon the advice of counsel they engaged in adversarial negotiations for a protracted period the compromise they reached was motivated by their desire to avoid the uncertainty and embarrassment of public litigation and their settlement was incorporated in a judicial decree that terminated the law- suits because edward acted as one would act in the settle- ment of differences with a stranger his transfer of shares in trust for his children was an arm’s-length transaction see beveridge t c pincite estate of natkanski t c m cch pincite estate of noland t c m cch pincite- lampert t c m cch pincite0 absence of donative_intent although donative_intent is not prerequisite to a gift commissioner v wemyss u s pincite the absence of donative_intent is essential for a transfer to be treated a sec_145 united_states tax_court reports made in the ordinary course of business sec_25_2512-8 gift_tax regs see weller t c pincite generally dona- tive intent will be found lacking when a transfer is not actuated by love and affection or other motives which nor- mally prompt the making of a gift beveridge t c pincite see estate of noland t c m cch pincite5 edward transferred nai shares in trust for his chil- dren michael and ruth ann although his relations with michael may have been strained at this time we assume that both children remained objects of his affection a transfer of stock to one’s children however is not necessarily imbued with donative_intent the transferees in most of the cases discussed above were the transferor’s children but these transfers were nevertheless held to have been made in the ordinary course of business edward’s objective throughout the dispute was to obtain for himself ownership of or full payment for the nai shares originally registered in his name mickey floated in late the concept that edward had held a por- tion of these shares since in trust for his children if edward had been motivated by donative_intent toward his children he could have embraced mickey’s concept at once and resolved the dispute without the expense and family disharmony generated by filing two lawsuits edward filed these lawsuits because he refused to embrace the oral trust theory and wished to obtain possession in his own name of all shares the evidence clearly established that edward transferred stock to his children not because he wished to do it but because mickey demanded that he do it mickey disagreed with how edward was raising his children especially michael whom edward had institutionalized against mickey’s wishes the transfer of stock in trust for michael and ruth ann was prompted by mickey’s twin desires to ensure his grandchildren’s financial security and to keep the redstone family business within the redstone family at the time of the settlement edward had no desire to transfer both economic and family reasons may have motivated edward to in- sist on securing outright ownership of or payment for all shares having abruptly quit the family business he was likely concerned about his own financial security and he may have been reluctant to transfer wealth to his son whom he had recently placed in a mental hospital estate of redstone v commissioner stock to his children he was forced to accept this transfer in order to placate mickey settle the family dispute and obtain a dollar_figure million payment for the remaining shares we find that edward acquiesced in the notion of an oral trust because he had no other alternative this was a deal breaker for mickey there is no evidence that edward in making this transfer was motivated by love and affection or other feelings that normally prompt the making of a gift because edward’s transfer of stock to his children rep- resented the settlement of a bona_fide dispute was made at arm’s length and was free from any donative_intent it meets the three criteria for a transaction in the ordinary course of business specified in sec_25_2512-8 gift_tax regs source of the consideration respondent does not seriously challenge any of the conclu- sions set forth above instead he emphasizes that ruth ann and michael were not parties to the litigation or settlement of the dispute as a result they did not provide and could not have provided any consideration to edward for the transfer of the shares because no consideration flowed from the transferees respondent contends that edward’s transfer was necessarily a gift respondent’s argument derives no support from the text of the governing regulations sec_25_2511-1 gift_tax regs provides unequivocally that t he gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth sec_25_2512-8 gift_tax regs provides that a transfer of property made in the ordi- nary course of business will be considered as made for an adequate_and_full_consideration in money or money’s worth sec_25_2512-8 gift_tax regs specifies three ele- ments that an ordinary business transaction must meet and we have found that edward’s transfer met all three ele- ments the consequence of that determination is that t he gift_tax is not applicable to the transfer sec_25_2511-1 gift_tax regs respondent’s argument focuses on whether the transferees provided consideration but that is not the question the regu- lation asks it asks whether the transferor received consider- ation that is whether he made the transfer for a full and united_states tax_court reports adequate_consideration in money or money’s worth sec_25_2511-1 gift_tax regs emphasis added we have determined that edward received a full and adequate_consideration for his transfer-namely the recognition by mickey and sumner that edward was the outright owner of nai shares and nai’s agreement to pay edward dollar_figure mil- lion in exchange for those shares sec_2512 and its implementing regulations require that the donor receive an adequate_and_full_consideration they make no reference to the source of that consideration the parties have not brought to our attention and our research has not discovered any_tax court precedent addressing the source of consideration question that respondent presents for decision however the result we reach accords with that reached by the u s district_court in 154_fsupp_244 w d mo the taxpayer there an osage indian applied for a certificate of competency from the bureau of indian affairs bia this certificate would have afforded her among other things the unrestricted right to own and dispose_of dollar_figure in property that the bia held on her behalf in her application she stated that she would make a portion of this property available to her children when they reached the age of fearing that the property might be dissipated before then the bia replied that it would issue her a certificate of com- petency only if she first placed in trust irrevocably for her children dollar_figure of the property that the bia held she rejected that demand and counsel for the parties commenced negotiations ultimately the taxpayer agreed to place dollar_figure of the disputed property into a_trust for her chil- dren the bia then issued her a certificate of competency affording her unrestricted rights to the rest of the property then worth dollar_figure the irs contended that the taxpayer’s transfer in trust for her children was a taxable gift the district_court disagreed ruling that the transfer qualified as a transaction in the ordinary course of business under sec_25_2512-8 gift_tax regs the court found it irrelevant that the taxpayer’s children were not parties to the dispute or its settlement in essence this transaction simply represents a business venture between mrs shelton and the bia it was the result of negotia- tions extending over a period of many months the fact that in her estate of redstone v commissioner original application she indicated that one of the purposes of the applica- tion was to be in position to make adequate trust provisions for her chil- dren after they reached majority does not in any way negative the unalterable conclusion that the result here-a trust she did not want made at a time she did not want to make it and for an amount she was unwilling to pay at the time-was the completion of a cold business bar- gain as bona_fide as any business bargain could be negotiated at arm’s length and obviously free from any donative_intent shelton f_supp pincite concluding that the transfer satisfied all three elements req- uisite to the ordinary course of business exception the court held that the transfer was not subject_to the federal gift_tax ibid the facts of shelton are remarkably similar to those here in both cases the assets in dispute were held by a third party edward like mrs shelton initially demanded of the disputed assets when the party in actual possession of those assets demurred lengthy negotiations ensued in which both sides were represented by counsel eventually a com- promise was reached whereby the taxpayer obtained unre- stricted ownership rights over of the assets in exchange for transferring of the assets in trust for the children in both cases the consideration received by the taxpayer flowed not from the transferee children but from the third party who had possession of the disputed assets the district_court in shelton found the source of the consideration irrelevant and concluded that the taxpayer’s transfer resulted from a cold business bargain we reach the same conclusion here respondent contends that the children in shelton provided consider- ation because they assertedly gave up claims to a greater percentage of the disputed assets but mrs shelton’s children did not and could not re- linquish anything because they were not parties to the dispute or its set- tlement the bia was negotiating on their behalf just as mickey was ne- gotiating on behalf of michael and ruth ann in both cases the party ne- gotiating on the children’s behalf was in possession of the disputed prop- erty the dispute was settled by the taxpayer’s transferring a portion of the disputed property to the children in consideration of receiving the balance of the disputed property in his or her own right in shelton the bia was the sole source of the consideration received by mrs shelton just as mickey and sumner were the source of the consideration received by ed- ward in neither case is it material that no consideration was furnished directly by the transferees united_states tax_court reports c conclusion we conclude that edward’s transfer of shares of nai stock to the michael and ruth ann trusts constituted a bona_fide arm’s-length transaction that was free from donative_intent and was thus made in the ordinary course of busi- ness see sec_25_2512-8 gift_tax regs we find that edward made this transfer for a full and adequate consider- ation in money or money’s worth namely the recognition by mickey and sumner that edward was the outright owner of nai shares and nai’s payment of dollar_figure million in exchange for those shares because t he gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth or to ordinary business trans- actions sec_25_2511-1 gift_tax regs we find no defi- ciency in federal gift_tax for the period at issue and because we have ruled for the estate on the gift_tax issue it is not liable for any addition_to_tax to reflect the foregoing decision will be entered for petitioner f
